Notice of Pre-AIA  or AIA  Status	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Interpretation under USC 112 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(f):
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Use of the word "means" (or "step for") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f)  (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f)  (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Absence of the word "means" (or "step for") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f)  (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f)  (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claim elements in this application that use the word "means" (or "step for") are presumed to invoke 35 U.S.C. 112(f)  except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word "means" (or "step for") are presumed not to invoke 35 U.S.C. 112(f)  except as otherwise indicated in an Office action. 
Claims 15-19  are interpreted under 112(f), as they recite limitations “means for”, but do not recite sufficiently definite structure.   As for the specification, it does recite definite structure, for instance Fig 5.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-13, 15-19 rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Varadarajan (US 2018/0285634)

As for claims 1, 8, 15, Varadarajan teaches
A device/method/apparatus for mapping an environment, the device comprising: 
a processor;  (Fig 2)
and memory, communicatively coupled to the processor, the memory including instructions (Fig 2), which when executed, cause the processor to: 
receive a set of frames of video data captured by a camera;  (Fig 4 el 410-412 obtain surface images of room; 416, 418-420 obtain images of person in room)
identify an object within the set of frames;  (Fig 5 el 422-426 identify person, moving objects; 428, 438 bounding boxes for detected persons)
identify, based on a determined structure of the object in at least two frames of the set of frames, an axis of the object (Fig 7 el 476 “a ray..”), the axis including an endpoint in contact with a plane of the environment (Fig 7 478 a plane touched by the outstretched hand; the axis endpoint is Fig 9 902);  and 
generate a plane map of the plane captured in the at least two frames of the set of frames based on identified locations of the endpoint in the at least two frames of the set of frames (Fig 7 el 478 determine intersecting surface; also el 482-486 generate and display additional information onto the surface) 

As for claims 2, 9, 17, Varadarajan teaches
the camera lacks any hardware-based depth sensing capabilities ([0014],[0018],[0030] a fish-eye camera)

As for claims  3, 10, 18, Varadarajan teaches 
the axis is a line segment extending from a point at a first end of the object to a midpoint between two points at an opposite end of the object (Fig 9, if person outstretches his arm in line with both his shoulders, the outstretched-arm axis will extend toward the opposite shoulder; each shoulder point is between some two points located approximately between side of the head and ribcage; NOTE the claim does not require actually locating these points, nor calculating the midpoint from these two points – it only requires that it be located between some two existing points so that it satisfies the “midpoint” condition)


As for claims 4, 11, 16, Varadarajan teaches 
the camera is a single camera, and the plane map is generated based solely on data received from the single camera ([0014],[0018],[0030] a fish-eye camera)
 
As for claims 5, 12, 19, Varadarajan teaches 
the plane map is generated based on an assumption that the axis of the object varies based on distance from the camera while a height of the object remains constant (it is not clear in what way the claim uses the “assumption”; height of a human subject is a constant)
 
As for claims 6, 13, Varadarajan teaches 
the plane map is generated based on an assumption that the axis is parallel to a gravity vector ([0014] the outstretched hand is detected when perpendicular displacement of the wrist from the vertical axis satisfies a threshold;  if the arm is pointing generally downwards and the perpendicular displacement threshold is sufficiently low, it will be detected as an “outstretched arm”; a downwards pointing arm is parallel to a gravity vector)

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan in view of Allen (US6741279)

As for claims 7, 14, Varadarajan does not specifically teach, Allen however teaches 
the instructions further cause the processor to 
determine an angle of orientation of the camera with respect to the plane map of the environment (Allen, Fig 3A-B, Fig 4, Fig 6 el 63 determining an orientation of a document relative to the camera; which is equivalently measures the inverse – the orientation of the camera to the object)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the interaction detection system of Varadarajan with the orientation determination method of Allen, as both pertain to imaging documents - Varadarajan [00036] teaches taking images of documents, such as handwritten notes or drawings, on the surface of interest.  The motivation to do so would have been, to enable correction of distorted/warped document images due to non-planarity of document position toward the camera (Allen col 4 ln 66 – col 6 ln 2)


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669